United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
INSTALLATIONS-INACTIVE FACILITY,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sandra Lopez, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0176
Issued: June 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 29, 2019 appellant filed a timely appeal from an October 18, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the October 18, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits,
effective November 10, 2019, for failure to complete an EN1032 form as requested.
FACTUAL HISTORY
On March 25, 1994 appellant, then a 52-year-old supply system analyst supervisor, filed
an occupational disease claim (Form CA-2) alleging that she sustained neck, bilateral hand, wrist,
shoulder, and arm injuries due to factors of her federal employment, including typing on a
computer terminal keyboard on a daily basis. OWCP accepted the claim for bilateral carpal tunnel
syndrome and paid appellant wage-loss compensation on the periodic rolls commencing
June 14, 1996.
Over the years, OWCP periodically requested that appellant submit financial disclosure
statements (Form CA-1032) which solicited information about her employment, volunteer work,
dependent(s) status, receipt of other federal benefits and/or payments, and third-party settlements.
On September 9, 2019 OWCP sent appellant a Form EN1032 and notified her that she was
required to fully answer all questions on the enclosed EN1032 form and return it within 30 days
or her benefits would be suspended. The letter was mailed to appellant’s last known address.
By decision dated October 18, 2019, OWCP noted that no response had been received to
its September 9, 2019 letter. It suspended appellant’s compensation benefits, effective
November 10, 2019, for failing to complete the EN1032 form as requested. OWCP noted that if
she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the manner
and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.5 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.6

4

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.528; see also A.H., Docket No. 15-0241 (issued April 3, 2015).

6

Id.; see also 20 C.F.R. § 10.525.

2

ANALYSIS
On September 9, 2019 OWCP provided appellant with an EN1032 form and notified her
that federal regulations required her to complete the form and answer all questions concerning her
employment or earnings within 30 days or her benefits would be suspended. The record reflects
that OWCP’s letter was properly sent to appellant’s address of record.
The record indicates that appellant failed to timely submit the EN1032 form as required.
Appellant’s failure to file an EN1032 form within 30 days properly resulted in the suspension of
her wage-loss compensation until OWCP received the completed form. Thus, the Board finds that,
pursuant to 20 C.F.R. § 10.528, OWCP properly suspended appellant’s compensation benefits,
effective November 10, 2019.7
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective November 10, 2019 for failure to complete an EN1032 form as requested.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

S.C., Docket No. 18-0517 (issued February 25, 2020).

3

